 

Exhibit 10.1

 

Personal & Confidential

 

[image_002.jpg] 

 

 

 

August 1, 2013

 

Travis F. Brooks

1007 CHISEL POINT DR

Houston, TX 77094

 



Re:Retention Bonus

 

I am writing to inform you that, in appreciation for your continued support of
Rowan Companies, Inc. and its affiliates (“Rowan”) and its entry into the
ultra-deepwater market, Rowan is offering you a cash retention bonus if certain
conditions, as specified below, are satisfied.

 

You will receive a lump sum retention bonus of $824,000 in cash (less applicable
withholdings and deductions) if you are continuously employed by Rowan until
August 1, 2016 (the “vesting date”). If this condition is met, and subject to
the other terms of this agreement, the retention bonus would become payable to
you within 10 business days after the vesting date. For the avoidance of doubt,
the retention bonus may not be accelerated, and it is not payable upon any
change in control or similar event affecting Rowan, upon your retirement or upon
any other termination event occurring prior to the vesting date.

 

You acknowledge and agree that nothing contained in this agreement will be
construed to create either an express or implied promise of continued
employment. Please note that your employment remains “at will,” meaning either
you or Rowan have the right to terminate your employment without prior notice at
any time and for any reason.

 

The terms of this agreement are strictly confidential. You agree that you will
not discuss this agreement or its terms with anyone other than me or another
authorized representative of Rowan as expressly made known to you. However, you
may discuss the terms of this agreement with your spouse, attorney or financial
advisor so long as they agree to keep the information confidential. If you
breach these confidentiality obligations, you agree that any right to receive
the retention bonus will be subject to forfeiture in the sole discretion of
Rowan.

 

Both you and Rowan intend this agreement to be exempt from the application of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
Treasury Regulation 1.409A-1(b)(4), and this agreement shall be interpreted and
administered in compliance therewith to the greatest extent possible. You
acknowledge and agree, however, that Rowan does not guarantee the tax treatment
or tax consequences associated with any payment or benefit arising under this
letter agreement, including, without limitation, any consequences related to
Section 409A of the Code.

 

This letter agreement sets forth the entire agreement between you and Rowan
relating to the subject-matter herein. Any amendments hereto must be in writing
and signed by the parties. This agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without giving effect to
conflict of law principles.

 

Please agree and acknowledge the terms of this agreement by signing where
indicated below and returning an executed agreement to me by no later than
August 7, 2013

 



 

 

 

Personal & Confidential

 

Rowan is pleased to offer this retention bonus to you, and very grateful for
your continued efforts to make Rowan successful.

 

Sincerely,

 



/s/ Melanie M. Trent   Melanie M. Trent   SVP, CAO & Corporate Secretary  

 

Acknowledged and agreed:

 



/s/ Travis F. Brooks   Travis F. Brooks   SVP, Operations Date: August 7, 2013  

 



 2 

 